 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11   GAME AND TECHNOLOGY CO.                          Case No.: 2:16-cv-06499-MLH (SKx)
     LTD.,
12
                                        Plaintiff,    ORDER GRANTING JOINT
13                                                    MOTION TO DISMISS AND
     v.                                               DIRECTING THE CLERK TO
14
                                                      CLOSE THE CASE
     BLIZZARD ENTERTAINMENT, INC.,
15
                                      Defendant.      [Doc. No. 182.]
16
17
18
19         On December 6, 2019, the parties filed a joint motion to dismiss all claims made by

20   Plaintiff against Defendant in this action with prejudice pursuant to Federal Rule of Civil

21   Procedure 41, with each party to bear its own costs and attorneys’ fees. (Doc. No. 182.)

22   The Court, for good cause shown, grants the joint motion to dismiss. The Court dismisses

23   all claims made by Plaintiff against Defendant in this action with prejudice, with each party

24   to bear its own costs and attorneys’ fees. The Clerk is directed to close the case.

25         IT IS SO ORDERED.

26   DATED: December 9, 2019

27                                                   MARILYN L. HUFF, District Judge
28                                                   UNITED STATES DISTRICT COURT


                                                1
                                                                             2:16-cv-06499-MLH (SKx)
